     Case 3:93-cr-00075-HDM Document 216 Filed 06/11/21 Page 1 of 1


 1
                             UNITED STATES DISTRICT COURT
 2
                                   DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                   Case No. 3:93-cr-00075-HDM
                                                 Case No. 3:17-cv-00158-HDM
 5                              Plaintiff,
             v.
 6                                                          ORDER
     PAULA ANDREWS,
 7
                                Defendant.
 8

 9        In light of the Supreme Court’s decision in Borden v. United

10   States, No. 19-5410, 2021 WL 2367312, -- U.S. --, -- S. Ct. --,

11   (June    10,   2021),   the   court   suspends   further   briefing   on   the

12   defendant’s amended motion to vacate (ECF No. 214). The parties

13   are granted leave to file supplements addressing the impact of

14   Borden on the defendant’s claims. The defendant shall file any

15   supplemental motion on or before July 12, 2021. The government

16   shall file any supplemental response on or before August 11, 2021.

17   The defendant’s reply, which may incorporate any arguments the

18   defendant would have raised in the reply to the government’s

19   opposition (ECF No. 215) as well as responses to the supplemental

20   briefs, shall be filed no later than August 31, 2021.

21           IT IS SO ORDERED.

22           DATED: This 11th day of June, 2021.
23

24                                         ____________________________
                                           UNITED STATES DISTRICT JUDGE
25

26

27

28


                                             1
